 
Exhibit 10.11

SECOND AMENDMENT TO LEASE
 
    THIS SECOND AMENDMENT TO LEASE (the “Second Amendment”) is dated as of the
19 day of October, 2001, by and between CRESCENT BROOKDALE ASSOCIATES, LLC, a
Georgia limited liability company (the “Landlord”), successor to Crescent
Resources, LLC, the successor to Crescent Resources, Inc., and OUTBACK
STEAKHOUSE, INC., a Delaware corporation (the “Tenant”).
 
 
RECITALS
 
    A. Landlord and Tenant entered into a certain Lease Agreement dated as of
September 10, 1998, as amended by First Amendment dated June 14, 1999, (the
“Lease”) with respect to certain Premises described therein and containing
93,198 rentable square feet of space located on the fourth and fifth floors of
Corporate Center One at International Plaza.
 
    B. Tenant wishes to increase the size of the Premises by leasing 16,498
rentable square feet of space on the third floor of the Building and Landlord is
willing to add such space to the Premises subject to the terms and conditions
described herein.
 
    C. Ariba, Inc. (“Ariba”), another tenant in the Building, wishes to vacate
the space to be leased by Tenant and Landlord is willing to lease such space to
Tenant on terms and conditions described herein.
 
    D. Tenant understands that this space expansion is contingent upon Landlord
and Ariba entering into a lease amendment regarding the space to be vacated by
Ariba on terms and conditions acceptable to Landlord and that Landlord may
cancel this Second Amendment if the space is not vacated by Ariba.
 
 
AMENDMENT
 
    NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, Landlord and Tenant do hereby agree as follows:
 
1

--------------------------------------------------------------------------------


 
    1. Defined Terms; Recitals. Except as otherwise set forth herein, all terms
contained in this Second Amendment shall have the same meaning ascribed to them
in the Lease. The Recitals set forth above are true and correct.
 
    2. Space Expansion. Effective November 1, 2001, the Premises are hereby
expanded to include the space described on Exhibit A attached hereto located on
the third floor of the Building (the “Expansion Space”). Such Expansion Space is
agreed to contain 16,498 rentable square feet, therefore the Premises Net
Rentable Area as provided in the Lease Summary is increased to 109,696 square
feet effective November 1, 2001. The Commencement Date for the Expansion Space
shall be November 1, 2001, and shall expire November 30, 2005 (the “Expansion
Space Term”). Tenant shall have the right and option to extend the Expansion
Space Term by exercising its Renewal Option as described below. If Tenant does
not exercise its Renewal Option to extend the Expansion Space Term, then the
Lease shall terminate as to the Expansion Space on November 30, 2005.
 
    3. Base Rental. Base Rental for the Expansion Space shall be waived for the
month of November, 2001, however Tenant shall have access to the Expansion Space
beginning November 1, 2001, in order to prepare such Expansion Space for use and
occupancy by Tenant. Base Rental shall be payable by Tenant as to the Expansion
Space at a different rate per rentable square foot than is applicable to the
original Premises. Accordingly, Base Rental as to the Expansion Space containing
Net Rentable Area of 16,498 square feet shall be payable from and after December
1, 2001, in the following annual and monthly rental amounts during the following
Periods of the Expansion Space Term:
 
 

   
 Annual Rent Per
     
 Period
 
 Rentable Square Foot
 
 Monthly Rent
             
 12/01/01 - 11/30/02
 
 $24.46
 
 $33,628.42
 
 12/01/02 - 11/30/03
 
 $25.20
 
 $34,645.80
 
 12/01/03 - 11/30/04
 
 $25.95
 
 $35,676.93
 
 12/01/04 - 11/30/05
 
 $26.73
 
 $36,749.30
 

 
    Tenant shall pay Base Rental for the Expansion Space as described above in
advance on the first day of each month in addition to Base Rental due for the
original Premises as described in the Lease.
 
    4. Expense Stops. The Basic Costs Expense Stop as to the Expansion Space
shall be Seven and 00/100 Dollars ($7.00) per rentable square foot of the
Expansion Space. Tenant shall pay Landlord for increases in Basic Costs above
the
 
2

--------------------------------------------------------------------------------


 
Basic Costs Expense Stop for the Expansion Space as described in Paragraph 7 of
the Lease. The Premises Electrical Expense Stop shall be seventy cents (70
cents) per rentable square foot of the Expansion Space. Tenant shall pay
electrical expenses for the Expansion Space exceeding such Premises Electrical
Expense Stop pursuant to Paragraph 13 of the Lease.
 
    5.Space Expansion Fee. Landlord expects to receive a Space Reduction Fee
from Ariba as consideration for reducing the amount of space leased by Ariba in
the Building. Provided that such Space Reduction Fee is paid to Landlord, then
Landlord shall pay to Tenant a fee in the amount Four Hundred Thirty Six
Thousand Nine Hundred Ninety Five and 00/100 Dollars ($436,995.00) (the “Space
Expansion Fee”) as consideration for Tenant’s expansion of the Premises to
include the Expansion Space and to assist Tenant in preparing such Expansion
Space for use and occupancy by Tenant. Such Space Expansion Fee shall be paid by
Landlord to Tenant within ten (10) days after the Commencement Date of the
Expansion Space Term.
 
    6. Expansion Space. The Expansion Space shall be accepted by Tenant “as is”
and Landlord shall have no obligation to construct or alter improvements in the
Expansion Space. Tenant may make alterations to the Expansion Space pursuant to
Paragraph 12 of the Lease. Plans and specifications for such alterations shall
be subject to Landlord’s reasonable review and approval and the cost of such
alterations shall be paid by Tenant.
 
    7. Parking. During the Expansion Space Term, Tenant shall be entitled to the
use of additional parking spaces at the rate of Five (5 parking spaces for each
one thousand (1,000) square feet of usable area of the Expansion Space,
including one (1) additional reserved parking space.
 
    8. Renewal Option. Tenant shall have the option to renew this Lease as to
the Expansion Space for one (1) Renewal Term commencing December 1, 2005, and
expiring March 31, 2010, which is the expiration date of the Lease Term for the
original Premises. Such Renewal Term shall be subject to the provisions of the
Lease and at the then current market rental rate for renewal leases in Class A
office buildings in the Westshore Business District of Tampa, Florida, as such
rental rate is reasonably determined by agreement of Landlord and Tenant or
determined by the three-appraiser method described below if Landlord and Tenant
cannot agree. Tenant shall exercise such Renewal Option by written notice to
Landlord given no later than December 1, 2004. If Landlord and Tenant, acting in
good faith, have not, within thirty (30) days after such exercise, executed a
renewal amendment to the Lease which amendment states, inter alia, the rental
rate applicable to the Expansion Space during the Renewal Term, then Landlord
and Tenant shall each select a MAT appraiser who, in turn, shall select a third
MAT appraiser. The three (3) appraisers shall determine by majority
 
3

--------------------------------------------------------------------------------


 
action the market rental rate for renewal leases in Class A office buildings in
the Westshore Business District of Tampa, Florida. The determination of the
three appraisers shall be binding on Landlord and Tenant and shall establish the
rental rate for the Expansion Space during such Renewal Term. The above
notwithstanding, the rental rate for the Expansion Space during the Renewal Term
shall be no less than the average rental rate for the Expansion Space for the
two (2) years of the Expansion Space Term immediately preceding the Renewal
Term. Landlord and Tenant shall each bear the cost of the appraiser they
selected and shall share equally the cost of the third appraiser. Tenant may
exercise its option to renew and Tenant’s exercise of that option shall be
effective only if, at the time of Tenant’s exercise and on the commencement date
of any Renewal Term, the Lease is in full force and effect and Tenant is not in
default under the Lease beyond any applicable cure period; provided that Tenant
must, in any event, cure any then existing default within its applicable cure
period or such exercise shall, at Landlord’s option, be deemed ineffective and
null and void in its entirety. Upon exercise of the Renewal Option and
determination of the rental rate, the Lease as to the Expansion Space shall be
extended for the Renewal Term.
 
    9. Real Estate Broker. Landlord and Tenant represent and warrant to the
other that it neither consulted nor negotiated with any broker or finder with
regard to the Expansion Space or this Second Amendment except for Cushman &
Wakefield of Florida, Inc. (“Cushman”) and CLW Real Estate Services Group
(“CLW”). Landlord shall pay a leasing commission to CLW in the amount of Fifty
Five Thousand and 00/100 Dollars ($55,000.00) if and when Landlord receives the
Space Reduction Fee from Ariba. Ariba shall be solely responsible for paying any
commission due to or claimed by Cushman. If any claim for brokerage fees in
connection with this Second Amendment is made by any other broker, realtor or
agent claiming to have dealt through or on behalf of the parties hereto, such
party shall indemnify, defend and hold the other party harmless from all
liabilities, damages, claims, costs and expenses with respect to such claim for
broker fees or commission.
 
    10.  Landlord’s Contingency. Tenant acknowledges that Landlord is entering
into this Second Amendment in anticipation of Ariba vacating the Expansion Space
on terms and conditions acceptable to Landlord. If Landlord and Ariba do not
enter into a lease amendment excluding the Expansion Space from the premises
leased to Ariba by October 31, 2001, or if Ariba does not pay Landlord the Space
Reduction Fee by November 1, 2001, then Landlord shall have the right, but not
the obligation, to cancel this Second Amendment, in which event the Premises
shall not be expanded and the Lease shall continue in full force and effect as
to the original Premises. If Landlord elects to cancel this Second Amendment,
then Landlord shall provide written notice of such election to Tenant at the
Notice Address of Tenant set forth in the Lease, failing which notice, this
Second Amendment shall remain in full force and effect.
 
4

--------------------------------------------------------------------------------


 
    11. Tenant’s Contingency. Landlord acknowledges that Tenant is entering into
this Second Amendment in anticipation of (i) Landlord entering into an agreement
with Ariba to terminate Ariba’s lease with respect to the Expansion Space and
deliver possession of the Expansion Space to Tenant, and (ii) Landlord paying to
Tenant the Space Expansion Fee. If Landlord does not enter into an agreement
with Ariba terminating Ariba’s lease with respect to the Expansion Space by
November 1, 2001 and pay to Tenant the Space Expansion Fee within the date
provided herein, then Tenant shall have the right to terminate this Second
Amendment in which event the Premises shall not be expanded and the Lease shall
continue in full force and effect.
 
    12. Binding Effect. The Lease, as modified by this Second Amendment, and all
covenants, agreements, exhibits, terms and conditions contained therein, shall
remain in full force and effect and is hereby ratified and confirmed. The
provisions of this Second Amendment shall control conflicting provisions of the
Lease.
 
    IN WITNESS WHEREOF, Landlord and Tenant have executed this Second Amendment
as of the day and year first above written.
 
 
 

LANDLORD   TENANT           CRESCENT BROOKDALE   OUTBACK STEAKHOUSE, INC.,
ASSOCIATES, LLC, a Georgia    a Delaware corporation  Limited liability company 
                By: /s/ Fred Henritze    By: /s/ Robert S. Merritt          
Name: Fred Henritze   Name: Robert S. Merritt            Title: Senior Vice
President   Title: Chief Financial Officer            Date: 10-19-01   Date:
10-11-01           

 
Attachment


Exhibit A - Expansion Space
 

 
5

--------------------------------------------------------------------------------



 